Citation Nr: 1215498	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-11 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating for chronic low back pain with associated thoracic kyphosis and lumbar scoliosis, evaluated as 10 percent disabling prior to July 21, 2010 and 20 percent disabling beginning July 21, 2010.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to August 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for chronic low back pain with associated thoracic kyphosis and lumbar scoliosis, with an evaluation of 10 percent, effective September 4, 2008.

In June 2011, the Board remanded the case for further development by the originating agency.  While the case was in remand status, the Veteran was granted a 20 percent evaluation for his low back disorder effective from July 21, 2010.  See March 2012 rating decision.  This was not a full grant of the benefit sought on appeal and thus the Veteran's claim for a low back disorder remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to July 21, 2010, the Veteran's low back disability was manifested by forward flexion of the lumbar spine to 80 degrees and a combined range of motion of the thoracolumbar spine of more than 120 degrees; the Veteran had no periods of physician prescribed bed rest; there was no favorable or unfavorable ankylosis of the entire thoracolumbar spine; and there were no separately ratable neurological abnormalities.

2.  For the period beginning July 21, 2010, the Veteran's low back disability has been manifested by forward flexion of the lumbar spine between 40 and 50 degrees; the Veteran has had no periods of physician prescribed bed rest; there is no favorable or unfavorable ankylosis of the entire thoracolumbar spine; and there are no separately ratable neurological abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's lumbar spine disability were not met prior to July 21, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2011).

2.  The criteria for a rating in excess of 20 percent for the Veteran's lumbar spine disability are not met for the period beginning July 21, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In an October 2008 pre-rating letter, the RO provided the Veteran with VCAA-compliant notice with regard to establishing service connection for a low back disability.  This claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in October 2008 and July 2011 for his low back disability.  There is no evidence or contention that there has been a change in the disability since the last examination in July 2011.

The Board remanded the case in June 2011 to obtain relevant treatment records from the Detroit, Michigan VA Medical Center, and to afford the Veteran another examination to evaluate the severity of his low back disability.  The records were subsequently obtained and associated with the claims file, and the Veteran was afforded a VA examination in July 2011.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  
Id.
Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).


Analysis

In the February 2009 rating decision on appeal, the RO granted service connection for chronic low back pain with associated thoracic kyphosis and lumbar scoliosis, with an evaluation of 10 percent, effective September 4, 2008.  The 10 percent rating was based on evidence from an October 2008 VA examination, which the Veteran was afforded in response to his claim.

In his January 2010 notice of disagreement, the Veteran reported that his back disability had gotten worse over the years, and in his March 2010 VA Form 9, he reported that during outpatient treatment at the VA Medical Center in Nashville, Tennessee, he was diagnosed with degenerative disc disease in his lumbar spine, that he had received two sets of steroid injections, and undergone radiofrequency ablation, neither of which had alleviated his back pain.

In accordance with the Board's June 2011 remand, the Veteran was afforded his most recent VA examination in July 2011.  

Based on the results from the July 2011 examination, in a March 2012 rating decision, the RO increased the evaluation for the Veteran's service-connected low back disability to 20 percent, effective July 21, 2010.

Prior to July 21, 2010

In order for the Veteran to receive a rating in excess of 10 percent under the general rating formula prior to July 21, 2010, there must be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

On VA examination in October 2008, the Veteran demonstrated flexion to 80 degrees, 5 degrees of extension, 15 degrees of right and left flexion, and 15 degrees of right and left rotation.  There was no evidence of any neurological abnormalities.  In this regard, deep tendon reflexes were normal; sensory and motor examinations were normal; and coordination strength and tone were normal.  Straight leg raising was limited to 80 degrees, and Laseque signs were negative.  Furthermore, there was no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the examiner noted that there was no visible scoliosis of the thoracolumbar spine, no tenderness over his back or sciatic notches.  His gait was unremarkable, and he was able to walk on his heels and toes.  Accordingly, a schedular rating in excess of 10 percent is not warranted under the general rating formula.

The Veteran reported back pain with walking, but denied using a brace, cane or crutch.  Furthermore, he reported that he was not taking medication for his back pain, and he denied any flare-ups of back pain or incapacitating episodes.  During range of motion testing, the examiner noted that all movements were limited by mild pain.  However, he also noted that there was no additional limitation of motion due to pain, fatigue, weakness or lack of endurance after three repetitions.  Private treatment records from the Bowling Green Medical Center show that the Veteran received lumbar epidural steroid injections in July and August 2009 and that he underwent radiofrequency ablation of the medial branch L3, L4, L5, and S1, right side in October 2009, for chronic low back pain.  However, these records do not indicate that the Veteran had a reduction in his range of motion or any other functional impairment due to his complaints of pain.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.  

The Board also notes that treatment records from Bowling Green Medical Center show that in July 2009, it was noted that the Veteran clinically and radiographically appeared to have symptoms consistent with facet hypertrophy as well as degenerative disk disease.  However, the examiner also indicated that such a diagnosis needed to be confirmed by MRI.  There is no evidence showing that such findings were ever confirmed.  In fact, a lumbar spine MRI conducted in July 2011, in conjunction with the Veteran's VA examination was negative for evidence of degenerative disc disease.  More importantly though, the Board notes that even if the Veteran were diagnosed with degenerative disc disease, he would still be rated under the general rating formula.

Period beginning July 21, 2010

In order for the Veteran to receive rating in excess of 20 percent under the general rating formula for the period beginning July 21, 2010, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, unfavorable of favorable ankylosis of the entire thoracolumbar spine, or separately ratable neurologic disability.  

Private physical therapy records dated July 2010 show that the Veteran reported low back pain, which increased with repeated extension and flexion.  However, he was still able to flex to 40 degrees and extend to 5 degrees.  During his July 2011 VA examination, the Veteran demonstrated flexion to 50 degrees and extension to 20 degrees.  The Veteran's posture, head position and gait were normal.  There was symmetry in appearance, and no abnormal spinal curvatures, including scoliosis.  There was also no evidence of ankylosis of the thoracolumbar spine.  In addition, there was no evidence of any neurological abnormalities.  An MRI of the lumbar spine was negative for any evidence of degenerative disc disease, and the examiner diagnosed only a low back strain.  Accordingly, a schedular rating in excess of 20 percent is not warranted under the general rating formula from July 21, 2010.

The Veteran complained of constant low back pain with prolonged sitting, standing and walking.  He also complained of stiffness, weakness, decreased motion and spasms.  However, he denied any limitations to walking, and there was no objective evidence of back spasms noted on physical examination.  The Veteran also reported that his back disability prevented him from participating in sports, had a moderate effect on his ability to do chores and drive, and had mild effects on his ability to travel and participate in recreational activities.  However, he also reported that the disability had no effect on his ability to feed, bathe, groom or dress himself, or on his toileting functions.  Furthermore, the examiner noted during range of motion testing that although there was objective evidence of pain with repetitive motion, there was no additional limitation of motion after three repetitions.  Accordingly, the Board finds that a rating in excess of 20 percent is also not warranted on the basis of functional impairment under the provisions of DeLuca.

The Board also finds that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes, as there is no allegation or evidence of physician-prescribed bed rest.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  On VA examination in October 2008, the Veteran reported that he was working as a truck driver, and complained of stiffness after work.  In July 2011, he reported that his back disability had a negative effect on his occupation because it caused decreased mobility and made it difficult for him to lift and carry objects.  He also reported that he had been unemployed for 1-2 years because he had been unable to find a job.  However, he did not report that he had been fired or denied employment due to his service-connected low back disability.

The rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2011).  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  
No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  

In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2011).  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As there has been no allegation or evidence of unemployability attributable to the Veteran's service-connected low back disability, the Board finds that further consideration of entitlement to a TDIU is not required.


ORDER

A rating in excess of 10 percent prior to July 21, 2010, for the Veteran's lumbar spine disability, is denied.

A rating in excess of 20 percent, for the period beginning July 21, 2010, for the Veteran's lumbar spine disability, is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


